DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Reply Under 37 CFR 1.111

The submission of the reply filed on 6/14/21 to the non-final Office action of 3/8/21 is acknowledged. The Office action on currently pending claims 1, 6-16, 18, 20-22, 27, 29, 30, 32-43, 49, 57, 58, and 63-86 follows.

Claim Objections

Claim 77 is objected because it depends on itself. Appropriate correction is required. Applicant’s cooperation is hereby requested in correcting of any remaining informalities of which Applicant may become aware in the claims in order to place all pending claims in condition for allowance.

Allowable Subject Matter

Claims 1, 6-16, 18, 20-22, 27, 29, 30, 32-43, 49, 57, 58, and 63-86 would be allowed, subject to obviation of the objection(s) as explained above.
The following is an examiner’s statement of reasons for indication of the allowable subject matter: the allowability resides in the overall structure and functionality of the apparatus as recited in the independent claims 1, 29, 49, 58, and 63.
Specifically, all independent claims, as amended, now recite similar new language, the gist of which is that the fuse is a “time delay” fuse, wherein the controller is reacting on the detected actual electrical current flow through the fuse, which is “above predetermined current rating” of said fuse. These newly added limitations in combination with all remaining limitations of the respective independent claims, render said independent claims and all claims depending therefrom distinguishable from the prior art of record taken alone or in combination.

Conclusion

This application is in condition for allowance except for the formal matters as explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835